Citation Nr: 1625531	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-23 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1985 to July 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The record before the Board consists of the Veteran's electronic claims files located within the Veterans Benefits Management System and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In a November 2010 statement in support of his claim, the Veteran indicated he first began to experience pain in his knees during service, which he attributed to marching on asphalt, running, and standing with Navy issued hard sole boots.  Prior to adjudicating the Veteran's claims, additional development is required.

In his September 2010 application for compensation benefits, the Veteran indicated he served in the reserves until June 1993, yet there are no service medical or personnel records from his reserve service associated with the evidence of record.  As such, a remand is required to attempt to obtain these records and to associate them with his electronic claims file.  See 38 C.F.R. § 3.159 (2015).

The record also reflects that the Social Security Administration (SSA) determined the Veteran became too disabled to work as of March 2012.  None of the Veteran's SSA records are associated with the evidence of record and, given that they may be pertinent to his claim before the Board, must be obtained on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Notably, the Veteran's service treatment records, to include entrance and separation examination reports and reports of medical history, do not document any complaints of or treatment for knee pain.  Despite lack of documentation in the medical record, the Board finds the Veteran competent to report that he experienced knee pain during service and also finds him to be credible.  His assertions that he experienced knee pain which he believes is due to marching on asphalt, running, and standing with Navy issued hard sole boots is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014).  Moreover, the evidence of record documents that he has a current diagnosis of osteoarthritis in his bilateral knees.  The Veteran has not been afforded a VA examination in connection with his claim and, given the foregoing evidence, the Board finds a remand is necessary to provide him with one to assess the etiology of his bilateral knee disabilities.  38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim also should be completed.  Specifically, all VA treatment records from May 2014 to the present must be obtained and associated with the electronic claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1. The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim.  Specifically, the RO or AMC must attempt to obtain:

* The Veteran's service medical and personnel records from his reserve service;

* The Veteran's Social Security Administration disability records; and

* All outstanding VA treatment records from May 2014 to the present.

The RO or AMC must also make as many requests as are necessary to obtain these records and may only cease to do so when the Federal department or agency advises the RO that the requested records do not exist or the custodian does not have them.  See 38 C.F.R. § 3.159 (c)(2) (2015).  If the RO or AMC concludes that the records do not exist or that further attempts to obtain them would be futile, the RO or AMC must provide the Veteran and his representative with the required regulatory notice informing him of such.  See 38 C.F.R. § 3.159 (e) (2015).   The Veteran and his representative must be given a reasonable amount of time to respond to that notice.

2.  Upon completion of the above, the Veteran must be afforded a VA examination, by a qualified VA examiner, to determine the etiology of any diagnosed right and left knee disabilities.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  

All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished, to include radiographic imaging tests.  The examiner must elicit from the Veteran, and document in the examination report, a full history of any symptoms, injuries, and treatment pertaining to his knees the Veteran experienced during and since active duty service.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether any right knee disability diagnosed during the appeal period (from September 2010 to the present) is at least as likely as not (50 percent probability or higher) related to the Veteran's active duty service.

* Whether any left knee disability diagnosed during the appeal period (from September 2010 to the present) is at least as likely as not (50 percent probability or higher) related to the Veteran's active duty service.

In providing the requested opinions, the examiner must specifically consider the Veteran's contentions that he believes his knee pain is due to marching, running, and standing for long periods of time while wearing Navy hard sole boots.

A complete rationale for these opinions must be provided  by the examiner.  If the examiner is unable to provide a requested opinion, he or she must state why this is so.

3.  The RO or AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).












This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

